Citation Nr: 1827594	
Decision Date: 05/03/18    Archive Date: 05/14/18

DOCKET NO.  14-20 230A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Norah Patrick, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from March 1959 to June 1959.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Veteran filed a notice of disagreement (NOD) with the rating decision in May 2012.  A statement of the case (SOC) was issued in May 2014, and the Veteran perfected his appeal in June 2014.  

This claim was originally a request for reopening for entitlement to service connection for posttraumatic stress disorder (PTSD).  A November 2016 Board decision reopened the claim, and remanded it for development to obtain Social Security Records.  VA attempted to obtain records from the Social Security Administration (SSA), but was informed that they were destroyed.  The negative response from SSA has been associated with the record, as well as VA's notice to the Veteran that the records could not be obtained.  Accordingly, the Board finds that the remand directives were substantially complied with.  See Stegall v. West, 11 Vet. App. 268 (1998).    

In the April 2012 rating decision, the RO framed the issue on appeal as entitlement to service connection for PTSD.  A review of the record indicates that the Veteran was also diagnosed as having major depressive disorder not otherwise specified (NOS) and anxiety disorder NOS.  A claim for service connection for a psychiatric disability is deemed to encompass all psychiatric diagnoses reasonably presented in the record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Accordingly, the Veteran's PTSD claim has been properly characterized as an acquired psychiatric disorder.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).



FINDING OF FACT

The Veteran's acquired psychiatric disorder did not have its onset during active service and was not caused by his active service; there is no credible supporting evidence of the occurrence of an in-service stressor.  


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder are not all met.  38 U.S.C. §§ 1101, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. § 1131; 38 C.F.R. § 3.303(a).  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

I.  Acquired Psychiatric Disorder, PTSD 

To establish entitlement to service connection for PTSD, the record must contain the following: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  

When, as in this case, a PTSD claim is based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate his account of the stressor incident.  38 C.F.R. § 3.304(f)(5).  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Id.  

In the context of a PTSD claim based on personal assault, medical opinion evidence may be submitted for use in determining whether the occurrence of a stressor is corroborated.   Menegassi v. Shinseki, 638 F.3d 1379, 1382 (Fed. Cir. 2011).  However, VA is not required to accept a doctor's diagnosis of PTSD due to personal assault as proof that the stressor occurred, as doctors typically rely on unverified stressor information provided by the patient.  See Menegassi, 638 F.3d at 1382 n.1.  Favorable medical evidence diagnosing PTSD based on the Veteran's account of in-service assault must be weighed against all other evidence of record when determining whether the claim in-service personal assault has been corroborated.  Id.  

With regard to the criteria for service connection for PTSD, treatment records from Gainesville VA Medical Center indicated a current diagnosis of PTSD.  As such, the first element is met. 

As the record contains a diagnosis of PTSD, the question in this case is whether the Veteran has a verified stressor that could have resulted in the development of this disorder.  The Veteran contends that he suffers from psychiatric problems after experiencing personal assault by military personnel in service.  The Board finds the preponderance of the evidence is against finding probative evidence to corroborate the Veteran's reported noncombat stressor.  The record does not reveal that the Veteran served in combat.  In addition, the claimed stressors did not involve the fear of hostile military or terrorist activity.  Therefore, absent credible supporting evidence showing that the stressors occurred, service connection cannot be granted for PTSD.  

The Veteran contends that he suffers from psychiatric problems after encountering several traumatic experiences in service.  In an undated letter received by the VA in August 1999, the Veteran asserted that while in-service he tried to prevent the beating of an African-American recruit by his fellow servicemen.  The Veteran stated as a result of this incident he was beaten in-service, had his food spit in, service members defecated and urinated in his personal belongings, and that he was assigned more extra duty than other service members.  In a November 2000 letter the Veteran stated that he sustained a broken nose, split lip, and a cracked skull, frostbite (from being left outside), and intestinal damage from the beatings.  He stated he was kept in sick bay for three days and his medical report indicated a cracked skull.  

In May 2001, the Veteran submitted a statement indicating that while on guard duty on a beach, the Veteran was attacked and beaten and left for dead in the water.  At his July 2004 Board hearing for his initial claim for PTSD, the Veteran stated he was dumped in the Chesapeake Bay and left for dead.  The Veteran testified that he returned for duty after his beatings until he was sent to Boston for medical treatment when they stripped him of his uniform, shaved his head, confiscated his wallet, and left him in Boston.  

At the January 2005 VA examination, the Veteran stated that he sustained approximately 30 beatings in service.  He reported that in May 1959, he was attacked while sleeping and thrown in the Chesapeake Bay.  He reported spending 12 hours in the water and was eventually found on the beach by the Coast Guard.  The Veteran also told the examiner that he sustained frostbite all over his body, including his hands and feet while in service.  The psychiatric examiner found the Veteran showed evidence of malingering and histrionic personality disorder.  The examiner found that it is as likely as not that the Veteran does not have a psychiatric disorder related to his active service. 

At the 2011 VA examination, the Veteran stated that during his attacks in service, he sustained injuries mostly to the stomach and groin, and he also stated that other service members stomped on both of his wrists and broke them.  The examiner found that the Veteran did not meet the diagnostic criteria for PTSD, but found he did have a diagnosis of anxiety disorder and depressive disorder.  

The Veteran's service treatment records (STRs) do not provide any corroboration of his lay statements.   The STRs indicate no evidence of the substantial injuries that the Veteran reported, including frostbite, broken wrists, or a cracked skull.  June 1959 records show the Veteran was treated with a hot compress to his left ear due to trauma.  This record does not confirm the Veteran's report of approximately 30 beatings in service or show injuries of the severity the Veteran described. 

In addition, the Veteran's service records indicate that he was discharged by reason of unsuitability.  Records show the Veteran accumulated 74 demerits, failed to carry out routine training procedures, was inattentive at lectures, and required constant checks and supervision.  It was noted that at one point, the Veteran drew a knife and threated two other recruits.  The Recruit Evaluation Board stated that it believed the Veteran had a character disorder that rendered him unsuitable for service.  Of note, the Veteran submitted a statement in May 1959 after he was advised of his recommended discharge.  The Veteran requested another opportunity to prove himself.  He acknowledged his mistakes such as having a poor attitude and not caring about his shipmates and job.  The Veteran was discharged in May 1959.  The discharge examination indicated normal psychiatric findings. 

Pursuant to 38 C.F.R. § 3.304(f)(5), the Board has looked to other means of corroborating the Veteran's account other than his STRs.  The Veteran has submitted a number of lay statements from friends and family that detail their experiences with the Veteran, as well as their understanding of the abuse the Veteran reportedly endured in service.  However, none of the people who submitted lay statement knew the Veteran during service.  As such, none of the lay statements provide contemporaneous evidence of the in-service event.  In addition, the Board finds these lay statements not probative in establishing an in-service stressor as they are based on the Veteran's own statements, which the Board finds not credible, as discussed in detail below.  

The Board finds the Veteran's accounts of the in-service events not credible.  The Veteran has offered a growing number of events and injuries that he alleges to have experienced during service and resulted in a current psychiatric disability.  Further, the Veteran has changed the details surrounding the reported events as well as their perceived severity in later reports.  

As noted above, the Veteran first reported he was beaten in service for trying to prevent the beating of an African-American recruit.  The Veteran later stated injuries such as a cracked skull and broken nose.  Later, at the January 2011 VA examination, the Veteran reported his wrists were broken.  The reported number and the severity of his injuries increased over time, which drawn into question the credibility of the Veteran's account.  The Veteran's STRs do not indicate any evidence of these injuries.  In addition, the Veteran has not submitted any medical records immediately following service for injuries such as a broken nose, cracked skull, frostbite, or broken wrists.  Were the Veteran to have sustained these severe injuries in service, it is reasonable to believe he would have required continuing treatment after service by a VA medical center or private physician.  

In addition, the Veteran's recollection of abuses that he endured in service has also grown over time.  The Veteran initially reported beatings and violation of his personal property by other service members.  However, he later reported being beaten while on guard duty and left for dead, suffering severe frostbite as a result of this incident.  He later reported being attacked while sleeping on a ship and being thrown in the Chesapeake Bay and being left in the water for 12 hours.  Taken as a whole with the evidence of record, the Veteran's reports of the in-service events are not credible.    

The Veteran has submitted photographs of himself while in service and the Board acknowledges his statement that the photographs show the injuries he sustained in-service.  The January 2005 VA examiner reviewed the Veteran's claims file, including the photographs submitted, and found that there was no evidence of frostbite and facial injuries during service consistent with what the Veteran described.  As the VA examiner is a medical professional, and reviewed the entire claims file including the Veteran's lay statements, his opinion is most probative as to whether the records in the Veteran's claims file indicate he suffered the injuries described in service.   

The Board finds that there is no other probative evidence of record to corroborate the Veteran's stressor.  Although behavioral changes may constitute credible evidence of a stressor, there is no indication the Veteran's behavior changed while in service.  Based on the personnel records, it appears he had consistent problems in service and the records do not indicate his behavior changed after a specific event.  In addition, the Veteran's own May 1959 statement acknowledges his mistakes and general poor attitude in-service and asks the Coast Guard for another chance.  The letter does not indicate that the Veteran's poor attitude was a result of any specific incident and instead seems to indicate general behavioral problems that the Veteran believed he could improve.  There is no indication from the objective evidence of record that the Veteran exhibited behavioral changes due to an event in service.  

The Board notes that the VA social worker, P.S. has submitted several statements stating that the Veteran's PTSD is a result of the military trauma.  However, the social worker based this opinion off of the unverified stressor information provided by the Veteran.  As noted above, the Veteran's statements regarding the in-service events have been found not credible, and the stressors are not independently verified.  As such, the doctor and social worker's opinion is not probative as it is based upon the Veteran's statements and unverified stressors.  

As the in-service stressors have not been shown by credible supporting evidence to have occurred, service connection cannot be granted for PTSD.  The appeal must therefore be denied; there is no reasonable doubt to be resolved as to this issue.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.   




II. Acquired Psychiatric Disorder, Depression and Anxiety

The May 2011 VA examination diagnosed the Veteran with anxiety disorder NOS and depressive disorder NOS.  As such, the first element of service connection is met.  

Concerning the second element of an in-service incurrence of a disease, the Veteran's service treatment records (STR) do not indicate any symptoms of, or treatment for, depression or any other psychiatric disorder.  The claims file indicates the Veteran first received treatment for a psychiatric disorder in 2002, approximately 43 years after service.  

The Board finds the Veteran's accounts of the in-service events not credible.  As discussed in detail above,  the Veteran has offered a growing number of events and injuries that he alleges to have experienced during service and resulted in a current psychiatric disability.  Further, the Veteran has changed the details surrounding the reported events as well as their perceived severity in later reports. 

As discussed above, the Veteran's in-service events stand only on the Veteran's report of the occurrence of those events.  As the Board finds the Veteran's account of the in-service events not credible, the Board therefore concludes that the in-service element is not met in this case.  

The preponderance of the evidence weighs against a grant of service connection for the Veteran's psychiatric disorder, to include anxiety disorder and depressive disorder.  As such, the claim of entitlement to service connection for an acquired psychiatric disorder must be denied.  There is no reasonable doubt to be resolved as to these issues.  38 U.S.C. § 5107(b), 38 C.F.R. § 3.102.  



	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for an acquired psychiatric disorder is denied.  



____________________________________________
JAMES G. REINHART 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


